Title: From Abigail Smith Adams to Richard Rush, 5 December 1816
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy december 5th 1816

My good Friend’s when they are going to make a visit to Washington, wish an introduction to the most Eminent public Characters there, and I embrace with pleasure the opportunity of bringing you acquainted with one of our best Divines. He is a gentleman of Liberal Sentiments, both in Religion and politicks—Knowing that he designed a journey to washington, the Electors, have committed to him, their votes for President. not that I think, he is carrying votes consonant to his own opinion, but for the opinions of others he is not responsible.
I cannot describe this worthy man so well, as in the words of Cowper, Who takes St Paul for his model
 “I would express him Simple, grave, Sincere
In Doctrine uncorrupt; in language plain
And plain in manner, decent Solemn Chaste
Affectionate in look, and tender in address”
He was Educated under the Revd Dr Freeman, who has lately visited your city, of whom I doubt not you have heard. I regretted very much that I did not give him a Letter to you
Mr Coleman, is settled in a neighbouring Town, and frequently exchanges with our Clergyman, who is also an amiable and Liberal man. mr Coleman has a very Lovely Lady for his wife. he keeps a Small accademy for the instruction of youth, to the Number of ten, and he has under his tuition the Sons of Some of our first Characters in Boston. his parochial Duties, and attention to his Pupils, is So arduous that he finds it necessary to take an annual journey to reemit his health and Spirits –
I have a desire he Should See mrs Rush. I think they will be mutually pleased with each other.
The hands of your Friends are So much affected with the cold weather, that after writing a Letter or two, to mr Madison & Munroe—and some for mr Sergeant to my Son, he leaves to me the pleasing occupation of writing to you upon this Subject, paying me the compliment, of Saying, “it will do as well if you write.”
I gave a Letter for you to mr Clark from whom there has not been time, to hear, Since his arrival in Washington he is So amiable and Worthy a man, that I feel a maternal Regard for, and interest in him, and am not a little obliged to you, for your exertions in his behalf.
Make my kind Regards acceptable to mrs Rush / and Believe me dear sir / Ever your friend
Abigail Adams